WiNsuow, J.
It has been repeatedly held by this court that a debt, in order to be subject to garnishment, must be owing absolutely at the time of the service of process, although it may be payable subsequently. Edwards v. Roepke, 14 Wis. 575, and cases there cited. Where the question whether there will be any indebtedness or not depends entirely upon future contingencies, the garnishee cannot be held. Vollmer v. C. & N. W. R. Co. 86 Wis. 305. In this case it is clear that there was no absolute liability on the part of the insurance companies at the time of the service of process. A liability might arise in the future after proofs of loss had been served and the time had elapsed within which the option to replace the goods might be exercised, but these were contingencies which might never happen. The authorities, generally, though not universally, sustain this view. Drake, Attachm. § 553; Godfrey v. Macomber, 128 Mass. 188; Thorp v. Preston, 42 Mich. 511; Hurst, Purnell & Co. v. Home P. F. Ins. Co. 81 Ala. 174; Gies v. Bechtner, 12 Minn. 279; Lovejoy v. Hartford F. Ins. Co. 11 Fed. Rep. 63.
By the Court.— Judgment reversed, and action remanded for a new trial.